Title: From Alexander Hamilton to William Gardner, 23 November 1793
From: Hamilton, Alexander
To: Gardner, William


[November 23, 1793. “The Secretary of the Treasury by letter of the 23d Novr. 1793, informed William Gardner, Commissioner of loans for New Hampshire, that the Treasurer had been directed to furnish him with a draught upon the Collector of Portsmouth, for five thousand dollars, to enable him to discharge the interest due on the stock standing on his books, on the 31st. December.” Letter not found.]
